Citation Nr: 1638375	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for residuals from ovarian cyst removal.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD) due to military sexual trauma.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 2005 to September 2005 and from June 2006 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is of record.

In September 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the record by the Veteran in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals from ovarian cyst removal have not required continuous treatment.

2.  The Veteran's currently diagnosed tinnitus neither began during, nor was otherwise caused by her active service, to include any noise exposure therein.

3.  The Veteran's acquired psychiatric disability is due to her active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals from ovarian cyst removal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.116, Diagnostic Code 7615 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for acquired psychiatric disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  While additional evidence has been submitted that the RO has not reviewed, the evidence concerns the Veteran's service connection claim for an acquired psychiatric disability, which is granted herein.  No new evidence has been submitted regarding the service connection claim for tinnitus or the increased rating claim for residuals from ovarian cyst removal.  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in June 2015.

The Veteran was also provided VA examinations for her increased rating claim for residuals from ovarian cyst removal and service connection claim for tinnitus (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
No VA examination was requested in relation to the issue of service connection for an acquired psychiatric disability as the record contains sufficient competent medical evidence to make a decision on the claim.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In September 2010, the Veteran filed her claim for service connection for residuals from ovarian cyst removal, which was granted in a June 2011 rating decision and assigned a nocompensable rating effective September 22, 2010.  She has disagreed with the assigned rating.

The Veteran's residuals from ovarian cyst removal are rated under Diagnostic Code 7699-7615.  A noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment.  A 30 percent rating is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7615.

The Veteran underwent ovarian cyst removal during her active service in early 2007.  Medical record dated after her active service do not show continuous treatment, or any ongoing treatment, for her residuals from ovarian cyst removal.

The Veteran was afforded VA examinations for her residuals from ovarian cyst removal.  She reported having occasional left-sided sharp pain.  On examination, she had diffuse suprapubic tenderness to palpation. 

At the hearing, she testified that she continues to experience abdominal pain, but she only used over-the-counter medications for relief.  She also testified that she does not receive treatment for her residuals from ovarian cyst removal.

While the Veteran reports abdominal pain, her medical record and testimony confirm that she does not received continuous treatment for her residuals from ovarian cyst removal.  This is a fundamental requirement of the rating criteria, without which a compensable rating cannot be assigned.  
 
38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Accordingly, a compensable schedular rating for residuals from ovarian cyst removal is denied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Tinnitus

The Veteran is seeking service connection for tinnitus, which was denied by the June 2011 rating decision.  She contends that her tinnitus is due to her active service.

The Veteran's MOS during both periods of active service was a human resources specialist, which is not a position that would be considered consistent with extensive military noise exposure.  Regardless, to the extent the Veteran experienced some military noise exposure, noise exposure alone is not considered to be a disability; rather, the noise exposure must cause a current disability, such as tinnitus.  

Here, the Veteran's STRs do not show that she had any complaints, treatment, or diagnosis for tinnitus.  In July 2007, she had a normal examination of her ears.

After the Veteran's separation from active service, the medical record does not show any complaints, treatment, or diagnosis for tinnitus.

In May 2011, the Veteran was afforded a VA examination for her tinnitus.  The examiner reviewed the claims file, interviewed the Veteran, and conducted an examination.  The Veteran reported that her tinnitus began only two years previously, or approximately in 2009, and she did not specify an event or circumstance while in service which may have led to the onset of tinnitus.  The examiner opined that the Veteran's tinnitus was less likely than not related to her active service.  The examiner noted that the Veteran did not report significant hazardous noise exposure.  The examiner also noted that there was no evidence of hearing loss or acoustic trauma.

At the hearing, the Veteran testified that while she was stationed in Kuwait, during drills there were large explosions and maybe her tinnitus was due to those drills.  She testified she was unable to identify the time when her tinnitus began.

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion.  This opinion is consistent with the Veteran's STRs and post-service treatment records, which shows no complaints, treatment, or diagnosis of tinnitus. 

In addition, the Veteran has not submitted any medical evidence supporting her contention that her tinnitus was due to her active service.

The STRs do not show any tinnitus complaints during his service.  Furthermore, at is separation examination in July 2007, the Veteran had a normal examination of her ears. 

At the May 2011 VA examination, the Veteran reported having tinnitus only for the past two years, which would place the onset after her active duty military service.  As such, there is no showing that the Veteran tinnitus began either during service, or within a year of separation from service.

Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, here, the Veteran has not asserted that she first noticed tinnitus in service and that she had experienced it since.  As such, a medical opinion was obtained.  Unfortunately, after interviewing the Veteran, reviewing her claims file, and conducting an examination, the VA examiner opined that the Veteran's tinnitus was less likely as not related to her active service as the Veteran's subjective onset was subsequent to active service.

The Board obtained a VA examination to investigate the etiology of the Veteran's tinnitus.  Unfortunately, while the examiner confirmed that the Veteran did have tinnitus, she provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's tinnitus was the result of her active service as her subjective reports of tinnitus were two years after her separation from service.  In providing her opinion, the examiner was fully apprised of the Veteran's military noise exposure; and she interviewed and examined the Veteran.  In addition, this opinion has not been questioned or undermined by any other medical evidence.  As such, the examiner's opinion is found to be highly probative and entitled to great weight.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is both competent to report tinnitus, and credible in her report that her tinnitus onset was two years prior to the May 2011 VA examination, which occurred two years after her separation from active service. 

As noted above, tinnitus is a chronic condition.  However, the evidence supports a finding of onset post-service, and thus, a VA examination regarding the etiology of the Veteran's tinnitus was needed.  The VA examiner's opinion is unchallenged by any other competent medical evidence, and constitutes the most probative evidence of record as to the etiology of the Veteran's tinnitus.  Based on this conclusion, the weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by her active service.

As such, the criteria for service connection for tinnitus have not been met, and the Veteran's claim is denied.

Acquired Psychiatric Disability

The Veteran credibly reported that she was sexually harassed on several occasions during her active duty.  Her STRs show that in December 2006, she complained of depression and anxiety.  She participated in outpatient treatment in January 2007 and was diagnosed with adjustment disorder with anxiety and depressed mood.

In May 2013, the Veteran's psychologist opined that the Veteran's military service was a direct cause of most of her emotional problems.

In June 2015, the Veteran's counselor administered personality characteristic tests.  Her counselor reported that the Veteran's sexual trauma in all likelihood occurred as the Veteran reported as her reports matched her personality characteristics on testing, which was valid.

In March 2016, the Veteran's counselor reported that he reviewed the Veteran's STRs and medical research regarding stress.  He opined that the Veteran's military experiences constituted a stressor that exacerbated her bipolar disorder.

In March 2016, the Veteran's mother, an Army nurse, reported that after her daughter returned from Kuwait, she was a different person.  The Veteran's mother also reported that the Veteran reported she was sexually assaulted while overseas and bribed and bullied into having sex.

The May 2013 psychologist's opinion, the June 2015 and March 2016 counselor's opinions, and the March 2016 opinion from the Veteran's mother, who is a nurse, are given great probative value.  However, the March 2016 opinion from the Veteran's counselor is given the greatest probative value as he explained the reasoning behind the opinion and grounded his conclusion in the medical evidence of record.

As such, the criteria for service connection for an acquired psychiatric disability have been met and the Veteran's claim is granted.


ORDER

A compensable rating for residuals from ovarian cyst removal is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disability is granted.


REMAND

Regarding the Veteran's service connection claim for a sleep disorder, the Veteran's medical records show that in March 2011, she reported being told she stops breathing while sleeping.  She also reported having daytime drowsiness.  

At the hearing, the Veteran testified that she is very fatigued and tired all the time.  She also testified that she was not sleeping due to her acquired psychiatric disability.  Finally, she testified that she takes anxiety pills to help her sleep.

A medical opinion is felt to be necessary to adjudicate the service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.

The examiner should diagnose any current sleep disorder.  Then, if a sleep disorder is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that such a condition is a separate clinical disability from the Veteran's service connected acquired psychiatric disability, or whether it should be considered a symptom of the psychiatric disorder.
 
If the Veteran is diagnosed with a separate sleep disorder, the examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder either began during or was otherwise caused by her active military service (May 2005 to September 2005 and from June 2006 to May 2007)?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was directly caused by a service connected disability (to include her service connected acquired psychiatric disability)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability ((to include her service connected acquired psychiatric disability)?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


